Citation Nr: 1528375	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the creation of an overpayment of VA compensation benefits following the Veteran's January [redacted], 2008 divorce was proper.
 
2.  Entitlement to waiver of recovery of VA compensation benefits for an overpayment following the Veteran's January [redacted], 2008 divorce.

3.  Validity of the amount of the $7,356 debt calculated due to overpayment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to November 2003.  

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 decision by the Department of Veterans Affairs (VA) Debt Management Center of the Regional Office (RO) in St. Paul, Minnesota, and from a September 2013 decision by the VA Committee of Waivers and Compromises (Committee) of the St. Paul RO.  The Veteran disagreed with both the validity of a debt and the denial of a waiver of such debt.

The issue pertaining to the validity of the amount of the $7,356 debt calculated due to overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

The validity of the overpayment and waiver of recovery are intertwined and the Board may not consider one issue when the other issue is unresolved.  Here, however, the issue being remanded considers only the amount of the overpayment as calculated by the RO due to its reliance on the Veteran's initial, erroneous, report that he was divorced in January 2007, as opposed to January 2008.  Thus, the issue remanded merely addresses the propriety of the exact calculation of the overpayment as opposed to the validity of the debt itself.  Accordingly, the Veteran is not prejudiced by the bifurcation of these issues, and the consideration of the validity of overpayment and waiver of indebtedness on their merits.


FINDINGS OF FACT

1.  The evidence of record fails to reflect that VA was solely responsible for the overpayment at issue. 

2.  The Veteran's January [redacted], 2008 divorce from his former spouse, for whom he had been receiving additional compensation as his dependent, became effective in February 2008.
 
3.  A recovery of the Veteran's debt would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  A debt of an overpayment of VA compensation benefits following the Veteran's January [redacted], 2008 divorce is valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2014).

2.  Recovery of VA compensation benefits created by an overpayment following the Veteran's January [redacted], 2008 divorce, is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014) (VCAA). With regard to the Veteran's claim challenging the validity of his debt and seeking a waiver of his indebtedness, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).

I.  Factual Background

In February 2004, the Veteran was notified of a decision granting service-connected compensation.  That notification letter informed the Veteran that he was receiving payment as a single veteran with no dependents because the Veteran did not provide the social security numbers of the Veteran's spouse and children.  That correspondence informed the Veteran that he needed send a completed "Declaration of Status of Dependents" form to the San Diego RO in order to receive additional benefits for his dependents.  The RO received the form from the Veteran five days later with requisite information.

In March 2004, the Veteran received a letter from the San Diego RO informing him that the Veteran's spouse and children had been added to his compensation award.  That letter stated "you must tell us immediately if there is any change in the number or status of your dependents.  Failure to tell VA immediately of a dependency change will result in an overpayment which must be repaid."  The letter included the address of the San Diego RO.

In December 2007 and December 2008, the Veteran received letters from the RO noting that his benefits had been increased.  The Veteran was asked to please advise the RO immediately if his marital status changed.  The letter stated that any questions or correspondence should be submitted to the RO handling his account.  Additional phone numbers were provided for telephone inquiries.

An April 2010 VA Medical Center (VAMC) treatment note included the Veteran's report social history that he was divorced.

Following a July 2012 claim for benefits, in an August 2012 correspondence, the RO stated that a reduction of benefits was proposed if the Veteran did not submit current information about his dependents.  In a September 2012 statement, the Veteran noted that he had the same dependents in February 2004, "minus a wife/spouse."  The Veteran reported in a Declaration of Dependents that he had divorced his wife on January [redacted], 2007.  

In his October 2013 notice of disagreement, the Veteran stated that he simply made a mistake in failing to notify the RO of his divorce.  The Veteran stated "when I retired, the only contact I had with the VA was the hospital" and that he believed that there was no need to notify more than one branch of VA.  The Veteran stated that while the RO found that he had about $300 after expenses every month, he had recently overdrawn his checking account due to unforeseen medical expenses for his daughter.  He provided financial and medical evidence of these payments.

In his January 2014 appeal, the Veteran asserted that the VA was obviously notified of his divorce as his spousal deduction demonstrated it.  The Veteran stated that he did not think he should be held responsible because he did not notify a "sub-department" of his change in dependent status.

II.  Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits. 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service connected disabilities.  See 38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135 (West 2014).  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See 38 C.F.R. § 3.501(d)(2) (2014). 

The record reflects that the Veteran was no longer married as of January [redacted], 2008 (as opposed to his erroneous statement of January 2007), which is shown by a Superior Court Judgment.  Thus, his entitlement to compensation for a dependent spouse terminated as of February 2008, the first month in which he was no longer legally married.  However, the Veteran continued to receive such compensation until the RO terminated this spousal award.  Therefore, the Veteran received additional compensation for a spouse from February 2008, but was not legally entitled to this compensation.

Accordingly, as the Veteran was not legally entitled to the benefits he received, and it cannot be said that the Veteran was unaware that his payments were erroneous. Thus, the debt incurred as a result of an overpayment of VA benefits is valid.  

Of note, the Veteran does not contend that an overpayment was not created, but instead argues that he should not be held responsible for the overpayment as he notified VA of his divorce.  This is addressed in the analysis below.

III.  Waiver of Indebtedness

As the Board has determined that the Veteran's debt was validly created, the next inquiry is whether a waiver of the Veteran's indebtedness is warranted. 

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962 , 1.963(a), 1.965(b) (2014).

In a September 2013 decision, the Committee determined that there was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) the fault of the debtor; (2) a balancing of faults between the debtor and VA; (3) whether the collection of the debt would create an undue hardship; (4) whether collection of the debt would defeat the purpose for which the benefits were intended; (5) whether a failure to collect the debt would result in an unjust enrichment of the appellant; and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

As discussed above, the Veteran has a duty to inform VA of a change in the status of his dependents and he had been expressly informed of this duty in letters provided to him.  The Veteran argues that, by notifying the VAMC of his divorce, he notified the RO and did not know he had to notify other departments of VA of his change in marriage status.

It is significant, then, that the Veteran received at least three notifications from the San Diego RO, with its address prominently shown, that the Veteran was expected to contact it if any changes in his marital status occurred.  The Board finds that the Veteran was amply provided with the correct method of notification.  Moreover, the Veteran is shown to have responded to the correct office, the San Diego RO, in no more than five days of receiving a letter following the RO's request for additional information so that he might receive compensation benefits for his dependents.  It stands to reason, then, that the Veteran was aware that the RO was the office to be notified when changes in dependents were made rather than in reporting a social history in the context of receiving treatment.  In fact, the overpayment may have been larger had VA not attempted to contact the Veteran to ascertain dependency status in August 2012.

As noted by the RO, because the Veteran's expenses are some $376 less than his income, hardship is not shown.  The Board is cognizant of the Veteran's report of additional medical payments for his daughter, however such payments are not shown to be regular or to create hardship.  Moreover, the failure to collect this debt would result in unjust enrichment of the Veteran, as he was receiving benefits to which he was not legally entitled, as the benefits are designed to help support a dependent spouse, and the Veteran had no such dependent.  Finally, there is no indication that the Veteran changed positions to his detriment in reliance upon his receipt of this additional spousal support, to which he was not entitled.

Considering the evidence of record, the Board concludes that the facts of this case do not reflect that a waiver should be granted under the standard of "equity and good conscience."  The debt of overpayment is valid and as the preponderance of the evidence is against the claim for waiver of the debt created by overpayment of VA compensation benefits, there is no doubt to be resolved, and a waiver of indebtedness is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

The Veteran's debt, incurred as an overpayment of VA benefits, is valid; the appeal of this issue is denied.

Waiver of recovery of VA compensation benefits for an overpayment following the Veteran's January [redacted], 2008 divorce is denied.


REMAND

As noted in the introduction, the August 2013 decision of overpayment debt determined that the Veteran owed a debt of $7,356 following his failure to notify VA properly of his divorce.  This dollar amount was calculated in reliance upon the Veteran's report that he was divorced in January 2007, as opposed to January 2008, as a divorce decree received by the RO in January 2014 demonstrates.

Since that time, an April 2014 correspondence to the Veteran demonstrates that VA benefits have been adjusted to reflect the correct date of the Veteran's divorce.  However that letter demonstrates that benefits were being withheld secondary to the Veteran's receipt of full military pay, and the correct calculation of the overpayment in question is presently unclear.  

On remand, the RO must determine the exact amount of debt owed by the Veteran secondary to overpayments he received for the period from his January [redacted], 2008 divorce to the date in which the Veteran's compensation was adjusted to reflect his unmarried status, minus the amount erroneously considered between February 1, 2007 and January 29, 2008.  All accounting determinations must be sent and explained to the Veteran, and associated with the claims file.

Accordingly, this issue is REMANDED for the following actions:

1.  Determine the exact amount of debt owed by the Veteran secondary to overpayments he received for the period from his January [redacted], 2008 divorce to the date in which the Veteran's compensation was adjusted to reflect his unmarried status, minus the amount erroneously considered between February 1, 2007 and January 29, 2008.

2.  Thereafter, provide the Veteran with those findings in a complete and comprehensible report of all accounting calculations and a description of his award payments to include an explanation of the amount withheld monthly in accordance with the Board's determinations above.

3.  If the Veteran remains in disagreement with the amount (as opposed to the existence of) the debt owed by him, the AOJ should provide the Veteran and his representative a supplemental statement of the case regarding the amount of debt as owed by him due to overpayment.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


